DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022, 4/5/2022 and 6/16/2022 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “read request message (1306)” (See Specification; page 37, para 00179).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “read response message (1306)” (See Drawing; figure 13A).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 1, para 0001; the status of the application no. 16/940229 should be updated.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 36 and 38 - 42 of U.S. Patent No. 11,294,722 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are substantially covered by patented claims as shown below.
Instant Application No. 17/681,331
US Patent No. 11,294,722 B2
1. A hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmit the object-oriented message generated to the object-oriented memory device via a hardware communications interface, the hardware client coupled via the hardware communications interface to a communications port of the object-oriented memory device, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the communications port is allocated solely to the hardware client or is shared by the hardware client and at least one other hardware client for communicating object-oriented messages with the object-oriented memory device.
1. A hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method, wherein the hardware client is a hardware client of at least one hardware client of the object-oriented memory device; and transmit the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the hardware client coupled via the hardware communications interface to a communications port of at least one communications port of the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the communications port is allocated solely to the hardware client or is shared among the hardware client and at least one other hardware client of the at least one hardware client for communicating object-oriented messages with the object-oriented memory device.
2. The hardware client of Claim 1, wherein the hardware communications interface includes two uni-directional streaming message bus (SMBus) buses.
2. The hardware client of claim 1, wherein the hardware communications interface includes two uni-directional streaming message bus (SMBus) buses.
3. The hardware client of Claim 1, wherein the object class is a buffer object class, queue object class, stack object class, or broadcast object class.
3. The hardware client of claim 1, wherein the object class is a buffer object class, queue object class, stack object class, or broadcast object class.
4. The hardware client of Claim 1, wherein the at least one method includes an allocation method, de-allocation method, size method, write method, read method, push method, pop method, modify-in-place method, copy method, cyclic redundancy check (CRC) generation method, CRC check method, error-correcting code (ECC) method, randomization method, or a combination thereof.
4. The hardware client of claim 1, wherein the at least one method includes an allocation method, de-allocation method, size method, write method, read method, push method, pop method, modify-in-place method, copy method, cyclic redundancy check (CRC) generation method, CRC check method, error-correcting code (ECC) method, randomization method, or a combination thereof.
5. The hardware client of Claim 1, wherein the object is a new object to-be-instantiated in at least one physical memory of the object-oriented memory device and wherein the object- oriented message is a request to declare the new object, the request including the object class for the new object, the object class defining the new object.
5. The hardware client of claim 1, wherein the object is a new object to-be-instantiated in the at least one physical memory and wherein the object-oriented message is a request to declare the new object, the request including the object class for the new object, the object class defining the new object.
6. The hardware client of Claim I, wherein the object-oriented message is a request to call method of the at least one method and wherein the request includes a handle for the object and a method identifier of the method of the at least one method.
6. The hardware client of claim 1, wherein the object-oriented message is a request to call method of the at least one method and wherein the request includes a handle for the object and a method identifier of the method of the at least one method.
7. The hardware client of Claim I, wherein the object-oriented message includes at least one argument and wherein the object-oriented memory device executes a method of the at least one method employing the at least one argument included.
7. The hardware client of claim 1, wherein the object-oriented message includes at least one argument and wherein the object-oriented memory device executes a method of the at least one method employing the at least one argument included.
8. The hardware client of Claim I, wherein the hardware client is a central processing unit (CPU), Peripheral Component Interconnect Express (PCIe) device, Ethernet device, accelerator device, or digital signal processing (DSP) device.
8. The hardware client of claim 1, wherein the hardware client is a central processing unit (CPU), Peripheral Component Interconnect Express (PCIe) device, Ethernet device, accelerator device, or digital signal processing (DSP) device.
9. The hardware client of Claim 1, wherein the hardware client is a hardware process configured to interact with a stack of an operating system and wherein the object-oriented message is sourced from the stack.
9. The hardware client of claim 1, wherein the hardware client is a hardware process configured to interact with a stack of an operating system and wherein the object-oriented message is sourced from the stack.
10. The hardware client of Claim 1, wherein the hardware client is a hardware process configured to employ data stored in at least one physical memory of the object-oriented memory device and wherein the object-oriented memory device is configured to manage a structure of the data in the at least one physical memory for the hardware process via the object.
10. The hardware client of claim 1, wherein the hardware client is a hardware process configured to employ data stored in the at least one physical memory and wherein the object-oriented memory device is configured to manage a structure of the data in the at least one physical memory for the hardware process via the object.
11. The hardware client of Claim 1, wherein the hardware client is a hardware process, wherein the object is a private storage buffer employed by the hardware process, and wherein the at least one data member is stored in the private storage buffer.
11. The hardware client of claim 1, wherein the hardware client is a hardware process, wherein the object is a private storage buffer employed by the hardware process, and wherein the at least one data member is stored in the private storage buffer.
12. The hardware client of Claim 1, wherein the object is an error-correcting code (ECC) object, wherein a payload is included in the object-oriented message, and wherein the at least one data member includes an ECC corrected version of the payload.
12. The hardware client of claim 1, wherein the object is an error-correcting code (ECC) object, wherein a payload is included in the object-oriented message, and wherein the at least one data member includes an ECC corrected version of the payload.
13. The hardware client of Claim 1, wherein the object is a first-in first-out (FIFO) object and wherein the at least one data member is a data element of the FIFO object.
13. The hardware client of claim 1, wherein the object is a first-in first-out (FIFO) object and wherein the at least one data member is a data element of the FIFO object.
14. The hardware client of Claim 1, wherein the object is a stack object and wherein the at least one data member includes nested thread context.
14. The hardware client of claim 1, wherein the object is a stack object and wherein the at least one data member includes nested thread context.
15. The hardware client of Claim 1, wherein the object-oriented message includes a message type, process identifier, process tag, object identifier, method identifier, argument list, or a combination thereof.
15. The hardware client of claim 1, wherein the object-oriented message includes a message type, process identifier, process tag, object identifier, method identifier, argument list, or a combination thereof.
16. A method comprising: generating, at a hardware client of an object-oriented memory device, an object- oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmitting the object-oriented message generated to the object-oriented memory device via a hardware communications interface, the hardware client coupled via the hardware communications interface to a communications port of the object-oriented memory device, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the communications port is allocated solely to the hardware client or is shared by the hardware client and at least one other hardware client for communicating object-oriented messages with the object-oriented memory device.
16. A method comprising: generating, at a hardware client of an object-oriented memory device, an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method, wherein the hardware client is a hardware client of at least one hardware client of the object-oriented memory device; and transmitting the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the hardware client coupled via the hardware communications interface to a communications port of at least one communications port of the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the communications port is allocated solely to the hardware client or is shared among the hardware client and at least one other hardware client of the at least one hardware client for communicating object-oriented messages with the object-oriented memory device.
17. The method of Claim 16, wherein the hardware communications interface includes two uni-directional streaming message bus (SMBus) buses and wherein the transmitting includes transmitting the object-oriented message over an SMBus of the two uni- directional SMBus buses.
17. The method of claim 16, wherein the hardware communications interface includes two uni-directional streaming message bus (SMBus) buses and wherein the transmitting includes transmitting the object-oriented message over an SMBus of the two uni-directional SMBus buses.
18. The method of Claim 16, wherein the object class is a buffer object class, queue object class, stack object class, or broadcast object class.
18. The method of claim 16, wherein the object class is a buffer object class, queue object class, stack object class, or broadcast object class.
19. The method of Claim 16, wherein the at least one method includes an allocation method, de-allocation method, size method, write method, read method, push method, pop method, modify-in-place method, copy method, cyclic redundancy check (CRC) generation method, CRC check method, error-correcting code (ECC) method, randomization method, or a combination thereof.
19. The method of claim 16, wherein the at least one method includes an allocation method, de-allocation method, size method, write method, read method, push method, pop method, modify-in-place method, copy method, cyclic redundancy check (CRC) generation method, CRC check method, error-correcting code (ECC) method, randomization method, or a combination thereof.
20. The method of Claim 16, wherein the object is a new object to-be-instantiated in at least one physical memory of the object-oriented memory device and wherein the object- oriented message is a request to declare the new object, the request including the object class for the new object, the object class defining the new object.
20. The method of claim 16, wherein the object is a new object to-be-instantiated in the at least one physical memory and wherein the object-oriented message is a request to declare the new object, the request including the object class for the new object, the object class defining the new object.
21. The method of Claim 16, wherein the object-oriented message is a request to call a method of the at least one method and wherein the request includes a handle for the object and a method identifier of the method of the at least one method.
21. The method of claim 16, wherein the object-oriented message is a request to call a method of the at least one method and wherein the request includes a handle for the object and a method identifier of the method of the at least one method.
22. The method of Claim 16, wherein the object-oriented message includes at least one argument and wherein the method further comprises executing, at the object-oriented memory device, a method of the at least one method, the executing employing the at least one argument included.
22. The method of claim 16, wherein the object-oriented message includes at least one argument and wherein the method further comprises executing, at the object-oriented memory device, a method of the at least one method, the executing employing the at least one argument included.
23. The method of Claim 16, wherein the hardware client is a central processing unit (CPU), Peripheral Component Interconnect Express (PCIe) device, Ethernet device, accelerator device, or digital signal processing (DSP) device.
23. The method of claim 16, wherein the hardware client is a central processing unit (CPU), Peripheral Component Interconnect Express (PCIe) device, Ethernet device, accelerator device, or digital signal processing (DSP) device.
24. The method of Claim 16, wherein the hardware client is a hardware process and wherein the method further comprises interacting, by the hardware process, with a stack of an operating system and sourcing the object-oriented message from the stack.
24. The method of claim 16, wherein the hardware client is a hardware process and wherein the method further comprises interacting, by the hardware process, with a stack of an operating system and sourcing the object-oriented message from the stack.
25. The method of Claim 16, wherein the hardware client is a hardware process and wherein the method further comprises managing, at the object-oriented memory device, a structure of data in at least one physical memory of the object-oriented memory device for the hardware process via the object.
25. The method of claim 16, wherein the hardware client is a hardware process and wherein the method further comprises managing, at the object-oriented memory device, a structure of data in the at least one physical memory for the hardware process via the object.
26. The method of Claim 16, wherein the hardware client is a hardware process, wherein the object is a private storage buffer employed by the hardware process, and wherein the method further comprises storing at least one data member in the private storage buffer for the hardware process.
26. The method of claim 16, wherein the hardware client is a hardware process, wherein the object is a private storage buffer employed by the hardware process, and wherein the method further comprises storing at least one data member in the private storage buffer for the hardware process.
27. The method of Claim 16, wherein the object is an error-correcting code (ECC) object, wherein a payload is included in the object-oriented message, and wherein the at least one data member includes an ECC corrected version of the payload.
27. The method of claim 16, wherein the object is an error-correcting code (ECC) object, wherein a payload is included in the object-oriented message, and wherein the at least one data member includes an ECC corrected version of the payload.
28. The method of Claim 16, wherein the object is a first-in first-out (FIFO) object and wherein the at least one data member is a data element of the FIFO object.
28. The method of claim 16, wherein the object is a first-in first-out (FIFO) object and wherein the at least one data member is a data element of the FIFO object.
29. The method of Claim 16, wherein the object is a stack object and wherein the at least one data member includes nested thread context.
29. The method of claim 16, wherein the object is a stack object and wherein the at least one data member includes nested thread context.
30. The method of Claim 16, wherein the object-oriented message includes a message type, process identifier, process tag, object identifier, method identifier, argument list, or a combination thereof.
30. The method of claim 16, wherein the object-oriented message includes a message type, process identifier, process tag, object identifier, method identifier, argument list, or a combination thereof.
31. A hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmit the object-oriented message generated to the object-oriented memory device, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the object-oriented message is a request to call a method of the at least one method and wherein the request includes a handle for the object and a method identifier of the method.
31. A hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmit the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the object-oriented message is a request to call a method of the at least one method and wherein the request includes a handle for the object and a method identifier of the method of the at least one method.
38. A method comprising: generating, at a hardware client of an object-oriented memory device, an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmitting the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the object-oriented message is a request to call a method of the at least one method and wherein the request includes a handle for the object and a method identifier of the method of the at least one method.
32. A hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one method, the object-oriented message including at least one argument; and transmit the object-oriented message generated to the object-oriented memory device, causing the object-oriented memory device to execute a method of the at least one method employing the at least one argument.
32. A hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmit the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the object-oriented message includes at least one argument and wherein the object-oriented memory device executes a method of the at least one method employing the at least one argument included.
33. A hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message; and transmit the object-oriented message generated to the object-oriented memory device, wherein the hardware client is a hardware process configured to interact with a stack of an operating system and wherein the object-oriented message is sourced from the stack.
33. A hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmit the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the hardware client is a hardware process configured to interact with a stack of an operating system and wherein the object-oriented message is sourced from the stack.
39. A method comprising: generating, at a hardware client of an object-oriented memory device, an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmitting the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the hardware client is a hardware process and wherein the method further comprises interacting, by the hardware process, with a stack of an operating system and sourcing the object-oriented message from the stack.
34. A hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message; and transmit the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device, wherein the hardware client is a hardware process configured to employ data stored in the at least one physical memory and wherein the object-oriented memory device is configured to manage a structure of the data in the at least one physical memory for the hardware process via the object.
34. A hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmit the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the hardware client is a hardware process configured to employ data stored in the at least one physical memory and wherein the object-oriented memory device is configured to manage a structure of the data in the at least one physical memory for the hardware process via the object.
40. A method comprising: generating, at a hardware client of an object-oriented memory device, an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmitting the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the hardware client is a hardware process and wherein the method further comprises managing, at the object-oriented memory device, a structure of data in the at least one physical memory for the hardware process via the object.
35. A hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmit the object-oriented message generated to the object-oriented memory device, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the hardware client is a hardware process, wherein the object is a private storage buffer employed by the hardware process, and wherein the at least one data member is stored in the private storage buffer.
35. A hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmit the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the hardware client is a hardware process, wherein the object is a private storage buffer employed by the hardware process, and wherein the at least one data member is stored in the private storage buffer.
41. A method comprising: generating, at a hardware client of an object-oriented memory device, an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmitting the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the hardware client is a hardware process, wherein the object is a private storage buffer employed by the hardware process, and wherein the method further comprises storing at least one data member in the private storage buffer for the hardware process.
36. A hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmit the object-oriented message generated to the object-oriented memory device, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the object is an error-correcting code (ECC) object, wherein a payload is included in the object-oriented message, and wherein the at least one data member includes an ECC corrected version of the payload.
36. A hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmit the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the object is an error-correcting code (ECC) object, wherein a payload is included in the object-oriented message, and wherein the at least one data member includes an ECC corrected version of the payload.
40. A method comprising: generating, at a hardware client of an object-oriented memory device, an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmitting the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the hardware client is a hardware process and wherein the method further comprises managing, at the object-oriented memory device, a structure of data in the at least one physical memory for the hardware process via the object.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (US 6,298,401 B1) (submitted by the applicant via IDS 02/25/2022) discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by the interface.
Saulpaugh (5,590,334) (submitted by the applicant via IDS 02/25/2022) discloses creating a plurality of message object data structures with the message passing unit, each message object data structure corresponding to a type of service provided by at least one server task within the plurality of server tasks, each message object data structure serving as a message destination from the perspective of a client task within the plurality of client tasks and to which a client task within the plurality of client tasks issues a send message request for the purpose of requesting a particular type of service be performed upon a message; creating a port object data structure with the message passing unit, the port object data structure associated with the plurality of message data structures, the port object data structure corresponding to a receptacle for messages directed to each message object data structure within the plurality of message object data structures and to which each server task within the plurality of server tasks issues a receive message request for the purpose of polling for a message; issuing a send message request with a first client task within the plurality of client tasks, the send message request including a reference to a first message and a reference to a message object data structure within the plurality of message object data structures; receiving the send message request with the message passing unit; transferring the first message to the port object data structure with the message passing unit; polling the port object data structure with a first server task within the plurality of server tasks; and transferring the first message to the first server task with the message passing unit
Feeley (US 2010/0313065 A1) (submitted by the applicant via IDS 02/25/2022) discloses accessing a defined set of data as a single object in an atomic operation manner, wherein the accessing is from a source other than a host; and storing the defined set of data as the single object in a number of solid state memory blocks as formatted by a control component of a solid state device that includes the number of solid state memory blocks.
Mamidale (US 2013/0326180 A1) (submitted by the applicant via IDS 02/25/2022) discloses allocating a bucket comprising a memory array and hardware control logic that supports message passing interface semantics, for communicating data between a first process on a first memory domain and a second process on a second memory domain, wherein the first memory domain and the second memory domain are not shared, and wherein the bucket is not part of the first memory domain or the second memory domain; mapping the bucket to the first process as part of address space of the first process; writing, by the first process, message data to the bucket and invoking a send message passing interface function that raises a hardware signal to the second process; and mapping the bucket to a memory space of the second process in response to the second process invoking a receive message passing interface function, the hardware signal that is raised triggering the second process to invoke the receive message passing interface function, wherein the second process is enabled to read the data in the mapped bucket, wherein after the first process invokes the send message passing interface function, the message data in the bucket cannot be modified from the first process
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194